Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
of establishing the defense of res                   Dec 19 2014, 10:42 am
judicata, collateral estoppel, or the law
of the case.




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JAY RODIA                                        GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 CHRISTINA D. PACE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MACK A. JAKE,                                    )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )      No. 49A02-1406-CR-409
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                        APPEAL FROM THE MARION SUPERIOR COURT
                               The Honorable John Chavis, Judge
                               Cause No. 49F15-1311-FD-75727


                                      December 19, 2014

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                    Case Summary

       Mack Jake appeals his conviction for Class D felony battery on a law enforcement

officer. We affirm.

                                          Issue

       Jake raises one issue, which we restate as whether the evidence is sufficient to

sustain his conviction.

                                          Facts

       On November 23, 2013, David Truex was working as a paramedic on the east side

of Indianapolis. Truex and his partner, Paul Hess, received a dispatch regarding a man on

the side of the road having a seizure. They discovered Jake and helped him into the

ambulance. Jake appeared to be disoriented, but he was eventually able to “communicate

a little bit.” Tr. p. 15. While they were transporting Jake to the hospital, Jake suddenly

“gave [Truex] a stare” and started “cussing” and “flailing his arms.” Id. at 16. Hess

stopped the ambulance and called for police assistance. Jake was “swinging” and trying

to hit Hess and Truex.      Id. at 18.    Officer Michael Price with the Indianapolis

Metropolitan Police Department arrived on the scene and assisted Hess and Truex with

restraining Jake. Jake started to calm down but suddenly he looked at Officer Price,

brought his left leg back toward his body, and kicked Officer Price in the chest. They

then wrapped gauze around Jake and the cot to restrain him and transported him to the

hospital.

       The State charged Jake with Class D felony battery on a health care provider and

Class D felony battery on a law enforcement officer. After a bench trial, the trial court

                                            2
found Jake not guilty of battery on a health care provider but guilty of battery on a law

enforcement officer. The trial court sentenced Jake to 545 days with 180 days served on

home detention and 365 days suspended to probation. Jake now appeals.

                                        Analysis

      Jake argues that the evidence is insufficient to sustain his conviction. When

reviewing the sufficiency of the evidence needed to support a criminal conviction, we

neither reweigh evidence nor judge witness credibility. Bailey v. State, 907 N.E.2d 1003,

1005 (Ind. 2009). “We consider only the evidence supporting the judgment and any

reasonable inferences that can be drawn from such evidence.” Id. We will affirm if there

is substantial evidence of probative value such that a reasonable trier of fact could have

concluded the defendant was guilty beyond a reasonable doubt. Id.

      At the time of Jake’s offense, Indiana Code Section 35-42-2-1 provided that a

“person who knowingly or intentionally touches another person in a rude, insolent, or

angry manner commits battery.” The offense is a Class D felony if it results in bodily

injury to a law enforcement officer while the officer is engaged in the execution of the

officer’s official duty. Ind. Code § 35-42-2-1. Jake’s only argument is that his touching

of Officer Price was not knowing or intentional. According to Jake, he was in a state of

confusion, had difficulty communicating with the paramedics, and was afraid of the

medicine that the paramedics were attempting to give him.

      A person engages in conduct “intentionally” if, when he engages in the conduct, it

is his conscious objective to do so. I.C. § 35-41-2-2(a). A person engages in conduct

“knowingly” if, when he engages in the conduct, he is aware of a high probability that he

                                            3
is doing so. I.C. § 35-41-2-2(b). Because knowledge is the mental state of the actor, the

trier of fact must resort to reasonable inferences of its existence. Young v. State, 761
N.E.2d 387, 389 (Ind. 2002); Mitchell v. State, 557 N.E.2d 660, 664 (Ind. 1990).

“Circumstantial evidence is sufficient if an inference may reasonably be drawn from that

evidence which supports the verdict.” Mitchell, 557 N.E.2d at 664.

       The State presented evidence that Jake was being transported by ambulance after

having a seizure. Although he was initially disoriented, he eventually started talking to

the paramedics. However, he suddenly became violent and tried to hit the paramedics.

When Officer Price arrived, Jake calmed down. He then broke free from his restraints,

looked directly at Officer Price, brought his left leg back toward his body, and kicked

Officer Price in the chest. Although Jake testified that he did not intentionally kick

Officer Price, the officers and paramedics testified that Jake’s movements seemed

purposeful. Jake’s argument is merely a request that we reweigh the evidence, which we

cannot do. The State presented sufficient evidence to demonstrate that Jake knowingly or

intentionally kicked Officer Price.

                                       Conclusion

       The evidence is sufficient to sustain Jake’s conviction. We affirm.

       Affirmed.

MAY, J., and PYLE, J., concur.




                                            4